Action of ejectment in which, the trial court at the close of the case directed a verdict for the defendants. The only exception relied on in this court is the alleged incorrectness of that ruling. Plaintiff claims through the children of one Kopaea, who died in 1888. She 'admits that Kopaea was disseized in 1882 and that the statute of limitations then began to run against her, but claims that, as she died in 1888 leaving minor children, no child was barred until five years after becoming twenty years of age. • Per curiam: The exceptions are overruled. The statute clearly shows that once it begins to run against a person it is not suspended or interrupted during a subsequent disability of his heirs. E. L., Secs. 1988-1993.